ON MOTION FOR REHEARING

PER CURIAM.
We withdraw the previous decision in this case, a per curiam affirmed without written opinion, and substitute the following, at the request of appellant.
We affirm B.B.’s conviction for escape from a restrictiveness level VI juvenile residential commitment facility because the date of B.B.’s commitment was subsequent to October 1, 1990. See B.H. v. State, 622 So.2d 615 (Fla. 5th DCA 1993). See also R.W. v. State, 623 So.2d 868 (Fla. 5th DCA 1993); B.M. v. State, 625 So.2d 956 (Fla. 5th DCA 1993); D.F. v. State, 623 So.2d 867 (Fla. 5th DCA 1993).
AFFIRMED.
DAUKSCH, COBB and DIAMANTIS, JJ., concur.